                                                       21-10503-scc   Doc 24   Filed 06/03/21 Entered 06/03/21 20:18:04   Main Document
                                                                                            Pg 1 of 14




                             SQ RestaurantLLC
 DebtOrNi:01ie127 We.stchester·


 UnitedStatesBankruptcyCourl for tne: SouthemDistrictof N~ew
                                                           York

 Casenumber.21-10503                                                                                                                                              □ Check if th11s
                                                                                                                                                                                 is ·an
              ·--------                                                                                                                                             amended·fi.l:ing




         F:orm425C
 Offic,ial1

 Mon!t.'hlyOpera·ting Re!port for· Small Business Under· Chapte.r 11                                                                                                                           12/17

                     March 18--·31
                                 202.1                                                                                                        Date reportfiled:   05/24/2021
                                                                                                                                                                   MM/DD/YYYY

Un:eof business: Restaur·a·nt                                                                                                                                     7'22511
                     ----------
In accordance with ti·tle28, section 1748, 0f the United States Code, I declare under penalty af perj·ury
                                                1
                                                                                                                    1




                      the following smalrbusinessm,onthly operatin,g
·that·f have exam1,n,ed                                                 report and th.eaccompanyi·ng
attachm.entsand, to the best of my knowledge,these·docume·nts      a.retrue,,·correct,and •complete.

Responsib,te
           party:

Original signatute ,ofiresponsibfe
                                 party

Printed na,meof responsiblepafty


              1. Questioninaire
                                                                                                  7
    Answer .allquestions on behalf of the debtorfor the period covered 'by this report, unlessothe1rwiseindi•cated,.
                                                                                                                                                                          Yes       No            NIA
         If you answerNo to any of the questions in lines 1..~, attach an explanationand label it Exhibit A.

    1. Did the businesso·perateduringthe en·tirereportingperiod?                                                                                                          ~          □            □
    .2. Do you plan to co.ntinueto operatethe businessnext mo.nth?                                                                                            -           ltl        □            □
                                                                                                                                                                          ,(B
    3    Have you paid all of yourbills on ·time?                                                                                                                                    □            □
   4.    Did you pay yourem·ployeeson time?                                                                                                                               [ii        □            □1
    5.   H,aveyoudepositedall the Jecei'pts.
                                          for your businessinto debtor in possessio,n(DIP')accounts?                                                                      Iii        ·□           □
   6     Have you timely filed ,yourtax 1retums
                                              and'paid alt of yourta~es?                                                                                                  Iii        □            □
    7. 'Haveyoutimely filed all otherrequiredgovemme·nt
                       1



                                                     fiilings?                                                                                                            Iii        □            □
   8. Are you .currenton your quarteriyfee paymentslo the U.S·.Trus·teeor BankruptcyAdministrator?                                                                        ~          □            ,□
                                                                                                                                                                                                  ·□
    9.   Have you timelypaid aJIo·fyour·insurancepremiums?                                                                                                                (if
                                                                                                                                                                                     □
         If you answer Yes to    any of the gue~tionsin lines 10-18, attach an ,explanation·andlabel iJExhibit                                                     B.._

    10. D0 you .havean,ybank accountso,penother·thanthe DIP a.ccounts?                                                                                                    □          Ci           □
    11. Have you sold a;n•y·
                          assets other than fnventory?                                                                                                                    □          [if          □
    12 ·Haveyou sold o.rtransferredany·a,ssetsor pro\f'idedservicesto .an·yonerelatedto the.DIP in any way?                                                               □          [if   •      □
    13. Dfd any insurancecompanycancel your policy?                                                                                                                       □          [if          □
    14. Did.y·ouhave ,anyunusualor significa1nt
                                             unan.ticipatedexpenses?                                                                                                      □         LB ·□
    15. H,aveyou borrowedm01ne.y
                              from a.nyoneor has anyonemade.any paymentso,nyour behalif?
                                                                                                                                          •
                                                                                                                                                                          □         Iii □
    16. Has anyone,ma.dean investm.entin your business?                                                                                                                   □         (B            i□

                                         'MonthlyOpera.tingReportfor SmalI Bus·tnessUnderChapter1'1                                                                             page 1
·Official·Fann425C
                                                                                                        1
          21-10503-scc           Doc 24       Filed 06/03/21 Entered 06/03/21 20:18:04                        Main Document
                                                           Pg 2 of 14
Debtor Name   127 Westchester SQ Restaurant LLC
              _______________________________________________________                             21-10503
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?                                                              ✔

    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?                                ✔



              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                77,649.84
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                             44,407.85
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                            35,360.84
        Report the total from Exhibit D here.

    22. Net cash flow
        Subtract line 21 from line 20 and report the result here.                                                        +        9,047.01
                                                                                                                             $ __________

        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                                86,696.85
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                            3,872.25
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 2
          21-10503-scc           Doc 24        Filed 06/03/21 Entered 06/03/21 20:18:04                         Main Document
                                                            Pg 3 of 14
Debtor Name   127  Westchester SQ Restaurant LLC
               _______________________________________________________                              21-10503
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                                0.00
                                                                                                                               $ ____________

                (Exhibit F)



              5. Employees
                                                                                                                                          19
                                                                                                                                 ____________
    26. What was the number of employees when the case was filed?
    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                          19
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                         0.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?
                                                                                                                                         0.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                   0.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                                 0.00
                                        $ ____________           –       44,407.85
                                                                     $ ____________
                                                                                               =       43,631.20
                                                                                                   $ ____________
    32. Cash receipts
                                                 0.00                    35,360.84             =       32,896.75
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                                 0.00            –        9,047.01             =        9,047.01
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                          110,000.00
                                                                                                                                $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
                                                                                                                                    90,000.00

    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________
                                                                                                                                    20,000.00




Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11                            page 3
          21-10503-scc           Doc 24        Filed 06/03/21 Entered 06/03/21 20:18:04                     Main Document
                                                            Pg 4 of 14
Debtor Name   127  Westchester SQ Restaurant LLC
               _______________________________________________________                          21-10503
                                                                                     Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

    ✔ 38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

        39. Bank reconciliation reports for each account.

    ✔ 40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

        41. Budget, projection, or forecast reports.

        42. Project, job costing, or work-in-progress reports.




Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11                        page 4


         Print                      Save As...                                                                              Reset
21-10503-scc             Doc 24   Filed 06/03/21 Entered 06/03/21 20:18:04                     Main Document
                                               Pg 5 of 14


 Exhibit D
 Shangai Red
 For the period March 18, 2021 to March 31, 2021
 Cash Basis
 Date                                Description                                      Debit    Credit       Net


 Advertising
 20 Mar 2021                         Facebook                                        600.00     0.00     600.00
 22 Mar 2021                         Facebook                                         47.99     0.00      47.99
 Total Advertising                                                                   647.99     0.00     647.99


 Bank Service Charges
 22 Mar 2021                         CHASE BANK - INSUFFICIENT FUNDS FEE              34.00     0.00      34.00
 24 Mar 2021                         TD Bank                                          30.00     0.00      30.00
 24 Mar 2021                         TD Bank                                          30.00     0.00      30.00
 30 Mar 2021                         CHASE BANK - ONLINE DOMESTIC WIRE FEE            25.00     0.00      25.00
 31 Mar 2021                         CHASE BANK - ONLINE DOMESTIC WIRE FEE            25.00     0.00      25.00
 31 Mar 2021                         CHASE BANK - MONTHLY SERVICE FEE                 34.20     0.00      34.20
 31 Mar 2021                         TD Bank                                          30.00     0.00      30.00
 Total Bank Service Charges                                                          208.20     0.00     208.20


 Beverage Cost ( COGS )
 25 Mar 2021                         Multiflow Beverage                             1,294.00    0.00    1,294.00
 Total Beverage Cost ( COGS )                                                       1,294.00    0.00    1,294.00


 Credit Card Fees Expense
 23 Mar 2021                         Bankcard                                        100.00     0.00     100.00
 23 Mar 2021                         Bankcard                                         15.00     0.00      15.00
 25 Mar 2021                         Bankcard                                        611.58     0.00     611.58
 Total Credit Card Fees Expense                                                      726.58     0.00     726.58


 Food Cost ( COGS )
 18 Mar 2021                         Restaurant Depot                               2,558.92    0.00  2,558.92
 19 Mar 2021                         CHANG LI SUPERMARKET                              41.98    0.00      41.98
 19 Mar 2021                         Restaurant Depot                                 579.24    0.00    579.24
 20 Mar 2021                         Restaurant Depot                                  87.37    0.00      87.37
 20 Mar 2021                         CHANG LI SUPERMARKET                              81.30    0.00      81.30
 20 Mar 2021                         Restaurant Depot                                 221.41    0.00    221.41
 20 Mar 2021                         Restaurant Depot                                  51.95    0.00      51.95
 21 Mar 2021                         GIORDANO'S BIG G INC                             529.51    0.00    529.51
 24 Mar 2021                         Restaurant Depot                               1,958.12    0.00  1,958.12
 25 Mar 2021                         Restaurant Depot                                 990.64    0.00    990.64
 26 Mar 2021                         Baldor                                           110.90    0.00    110.90
 26 Mar 2021                         Southeast Asia Market                            832.13    0.00    832.13
 29 Mar 2021                         Restaurant Depot                                   0.00   36.84    (36.84)
 29 Mar 2021                         Restaurant Depot                                 608.64    0.00    608.64
 29 Mar 2021                         Restaurant Depot                                 497.23    0.00    497.23
 31 Mar 2021                         Restaurant Depot                               1,630.41    0.00  1,630.41
 Total Food Cost ( COGS )                                                          10,779.75   36.84 10,742.91


 Labor Expenses
 18 Mar 2021                         payroll                                          79.50     0.00      79.50
 18 Mar 2021                         payroll                                          81.00     0.00      81.00
 19 Mar 2021                         payroll                                          90.00     0.00      90.00
 22 Mar 2021                         payroll                                         258.56     0.00     258.56
 Total Labor Expenses                                                                509.06     0.00     509.06


 Office Expenses
 28 Mar 2021                         OOMA INC                                        143.12     0.00     143.12
 Total Office Expenses                                                               143.12     0.00     143.12


 Promotion And Advertisement
 24 Mar 2021                         Swing Factory Management and Promotions LLC    2,500.00    0.00    2,500.00
21-10503-scc          Doc 24         Filed 06/03/21 Entered 06/03/21 20:18:04                     Main Document
                                                  Pg 6 of 14

 24 Mar 2021                            Swing Factory Management and Promotions LLC    2,500.00    0.00   2,500.00
 31 Mar 2021                            Swing Factory Management and Promotions LLC    2,500.00    0.00   2,500.00
 Total Promotion And Advertisement                                                     7,500.00    0.00   7,500.00


 Supplies Expenses
 20 Mar 2021                            KZ WESTCHESTER DISCOUNT                           21.30    0.00      21.30
 26 Mar 2021                            Home Depot                                     1,262.76    0.00   1,262.76
 Total Supplies Expenses                                                               1,284.06    0.00   1,284.06


 Wages and Salaries
 25 Mar 2021                            CHECK # 1010 - wage                              591.68    0.00    591.68
 25 Mar 2021                            CHECK # 1033 - wage                              600.00    0.00    600.00
 25 Mar 2021                            CHECK # 1018 - wage                              482.20    0.00    482.20
 25 Mar 2021                            CHECK # 1017 - wage                              600.00    0.00    600.00
 25 Mar 2021                            CHECK # 1001 - wage                              435.20    0.00    435.20
 26 Mar 2021                            CHECK # 1009 - wage                              252.30    0.00    252.30
 26 Mar 2021                            CHECK # 98 - wage                                600.00    0.00    600.00
 26 Mar 2021                            CHECK # 1006 - wage                              193.60    0.00    193.60
 26 Mar 2021                            CHECK # 1028 - wage                              492.96    0.00    492.96
 26 Mar 2021                            CHECK # 99 - wage                                450.00    0.00    450.00
 26 Mar 2021                            CHECK # 1015 - wage                              450.00    0.00    450.00
 26 Mar 2021                            CHECK # 1024 - wage                              326.50    0.00    326.50
 29 Mar 2021                            CHECK # 1019 - wage                              189.00    0.00    189.00
 29 Mar 2021                            CHECK # 1008 - wage                              426.05    0.00    426.05
 29 Mar 2021                            CHECK # 1029 - wage                              518.67    0.00    518.67
 29 Mar 2021                            CHECK # 1012 - wage                              461.76    0.00    461.76
 29 Mar 2021                            CHECK # 1002 - wage                              164.80    0.00    164.80
 29 Mar 2021                            CHECK # 1030 - wage                              494.08    0.00    494.08
 29 Mar 2021                            CHECK # 1021 - wage                              336.60    0.00    336.60
 29 Mar 2021                            CHECK # 1016 - wage                              400.00    0.00    400.00
 29 Mar 2021                            CHECK # 1005 - wage                              847.50    0.00    847.50
 29 Mar 2021                            CHECK # 1003 - wage                              373.80    0.00    373.80
 29 Mar 2021                            CHECK # 1011 - wage                              596.87    0.00    596.87
 29 Mar 2021                            CHECK # 1034 - wage                              500.00    0.00    500.00
 30 Mar 2021                            CHECK # 1007 - wage                              170.80    0.00    170.80
 30 Mar 2021                            CHECK # 1023 - wage                              505.75    0.00    505.75
 30 Mar 2021                            CHECK # 1025 - wage                               94.80    0.00     94.80
 31 Mar 2021                            CHECK # 1032 - wage                              300.00    0.00    300.00
 31 Mar 2021                            CHECK # 1014 - wage                              450.00    0.00    450.00
 Total Wages and Salaries                                                             12,304.92    0.00 12,304.92

 Total                                                                                35,397.68   36.84 35,360.84
    21-10503-scc       Doc 24   Filed 06/03/21 Entered 06/03/21 20:18:04         Main Document
                                             Pg 7 of 14

                                Exhibit E
Date                   Debtor                       Purpouse Due Date          Amount
March 18 to March 30   NYS Department Of Taxation   Sales Tax   June 20.2021    3872.25
    21-10503-scc                 Doc 24        Filed 06/03/21 Entered 06/03/21 20:18:04   Main Document
                                                            Pg 8 of 14



Income Statement (Profit and Loss)
Shangai Red
For the period March 18, 2021 to March 31, 2021
Cash Basis
                                                                                                 MAR 18-MAR 31,
                                                                                                          2021

Income
  Doordash Sales                                                                                         49.29
  Grubhub Sales                                                                                         652.32
  Interest Income                                                                                         0.08
  Sales                                                                                              43,706.16
  Total Income                                                                                       44,407.85

Cost of Goods Sold
  Beverage Cost ( COGS )                                                                              1,294.00
  Food Cost ( COGS )                                                                                 10,742.91
  Total Cost of Goods Sold                                                                           12,036.91


Gross Profit                                                                                         32,370.94


Operating Expenses
  Advertising                                                                                           647.99
  Bank Service Charges                                                                                  208.20
  Credit Card Fees Expense                                                                              726.58
  Labor Expenses                                                                                        509.06
  Office Expenses                                                                                       143.12
  Promotion And Advertisement                                                                         7,500.00
  Supplies Expenses                                                                                   1,284.06
  Wages and Salaries                                                                                 12,304.92
  Total Operating Expenses                                                                           23,323.93


Operating Income                                                                                      9,047.01

Net Income                                                                                            9,047.01




Income Statement (Profit and Loss)   Shangai Red
  21-10503-scc                Doc 24         Filed 06/03/21 Entered 06/03/21 20:18:04                                       Main Document
                                                          Pg 9 of 14

                                                                              T          STATEMENT OF ACCOUNT



     127 WESTCHESTER SQ RESTAURANT LLC                                                   Page:                                            1 of 3
     DEBTOR IN POSSESSION                                                                Statement Period:              Mar 22 2021-Mar 31 2021
     PAYROLL ACCOUNT                                                                     Cust Ref #:                     4385652908-039-T-###
     127 129 WESTCHESTER SQUARE                                                          Primary Account #:                                2908
     BRONX NY 10461




Chapter 11 Checking
127 WESTCHESTER SQ RESTAURANT LLC                                                                                                 Account #                   2908
DEBTOR IN POSSESSION


ACCOUNT SUMMARY
Beginning Balance                                      0.00                                       Average Collected Balance                             5,935.99
Deposits                                             845.58                                       Interest Earned This Period                               0.00
Electronic Deposits                               13,400.00                                       Interest Paid Year-to-Date                                0.00
                                                                                                  Annual Percentage Yield Earned                          0.00%
Checks Paid                                       12,724.92                                       Days in Period                                              10
Ending Balance                                     1,520.66




DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE             DESCRIPTION                                                                                                                        AMOUNT
03/22                    DEPOSIT                                                                                                                            845.58
                                                                                                                         Subtotal:                          845.58
Electronic Deposits
POSTING DATE             DESCRIPTION                                                                                                                        AMOUNT
03/24                    eTransfer Credit, Online Xfer                                                                                                13,400.00
                            Transfer from CK 4385652916

                                                                                                                         Subtotal:                    13,400.00
Checks Paid              No. Checks: 30        *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE                  SERIAL NO.                        AMOUNT                                 DATE                   SERIAL NO.                            AMOUNT
03/26                    98                             600.00                                  03/29                     1012                              461.76
03/26                    99                             450.00                                  03/31                     1014*                             450.00
03/25                    1001*                          435.20                                  03/26                     1015                              450.00
03/29                    1002                           164.80                                  03/29                     1016                              400.00
03/29                    1003                           373.80                                  03/25                     1017                              600.00
03/29                    1005*                          847.50                                  03/25                     1018                              482.20
03/26                    1006                           193.60                                  03/29                     1019                              189.00
03/30                    1007                           170.80                                  03/29                     1021*                             336.60
03/29                    1008                           426.05                                  03/30                     1023*                             505.75
03/26                    1009                           252.30                                  03/26                     1024                              326.50
03/25                    1010                           591.68                                  03/30                     1025                               94.80
03/29                    1011                           596.87                                  03/26                     1027*                             420.00




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured TD Bank, N.A. Equal Housing Lender
21-10503-scc   Doc 24   Filed 06/03/21 Entered 06/03/21 20:18:04   Main Document
                                    Pg 10 of 14
  21-10503-scc               Doc 24          Filed 06/03/21 Entered 06/03/21 20:18:04                                       Main Document
                                                         Pg 11 of 14

                                                                                         STATEMENT OF ACCOUNT


     127 WESTCHESTER SQ RESTAURANT LLC
     DEBTOR IN POSSESSION                                                                Page:                                            3 of 3
                                                                                         Statement Period:              Mar 22 2021-Mar 31 2021
                                                                                         Cust Ref #:                     4385652908-039-T-###
                                                                                         Primary Account #:                                2908




DAILY ACCOUNT ACTIVITY
Checks Paid (continued)                        *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE                  SERIAL NO.                        AMOUNT                                 DATE                   SERIAL NO.                            AMOUNT
03/26                    1028                           492.96                                  03/31                     1032*                             300.00
03/29                    1029                           518.67                                  03/25                     1033                              600.00
03/29                    1030                           494.08                                  03/29                     1034                              500.00
                                                                                                                         Subtotal:                    12,724.92


DAILY BALANCE SUMMARY
DATE                                                BALANCE                                       DATE                                                 BALANCE
03/22                                                  0.00                                       03/26                                                8,351.14
03/22                                                845.58                                       03/29                                                3,042.01
03/24                                             14,245.58                                       03/30                                                2,270.66
03/25                                             11,536.50                                       03/31                                                1,520.66




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured TD Bank, N.A. Equal Housing Lender
  21-10503-scc               Doc 24          Filed 06/03/21 Entered 06/03/21 20:18:04                                       Main Document
                                                         Pg 12 of 14

                                                                              T          STATEMENT OF ACCOUNT



     127 WESTCHESTER SQ RESTAURANT LLC                                                   Page:                                            1 of 3
     DEBTOR IN POSSESSION                                                                Statement Period:              Mar 22 2021-Mar 31 2021
     127 129 WESTCHESTER SQUARE                                                          Cust Ref #:                     4385652916-039-T-###
     BRONX NY 10461                                                                      Primary Account #:                                2916




Chapter 11 Checking
127 WESTCHESTER SQ RESTAURANT LLC                                                                                                 Account #                   2916
DEBTOR IN POSSESSION


ACCOUNT SUMMARY
Beginning Balance                                      0.00                                       Average Collected Balance                           64,723.26
Deposits                                          90,617.66                                       Interest Earned This Period                              0.00
Electronic Deposits                                   36.84                                       Interest Paid Year-to-Date                               0.00
Other Credits                                     29,294.49                                       Annual Percentage Yield Earned                         0.00%
                                                                                                  Days in Period                                             10
Checks Paid                                        2,556.76
Electronic Payments                               23,139.65
Other Withdrawals                                  7,590.00
Ending Balance                                    86,662.58



DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE             DESCRIPTION                                                                                                                        AMOUNT
03/22                    DEPOSIT                                                                                                                      90,617.66
                                                                                                                         Subtotal:                    90,617.66
Electronic Deposits
POSTING DATE             DESCRIPTION                                                                                                                        AMOUNT
03/29                    POS CREDIT, *****04027749286, AUT 032721 DDA PURCH REF                                                                              36.84
                            RESTAURANT DEPOT                       MOUNT VERNON * NY

                                                                                                                         Subtotal:                           36.84
Other Credits
POSTING DATE             DESCRIPTION                                                                                                                        AMOUNT
03/30                    WIRE TRANSFER INCOMING, 127 WESTCHESTER SQ RESTAURANT LLC                                                                    24,000.00
03/31                    WIRE TRANSFER INCOMING, 127 WESTCHESTER SQ RESTAURANT LLC                                                                     5,294.49
                                                                                                                         Subtotal:                    29,294.49
Checks Paid              No. Checks: 2         *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE                  SERIAL NO.                        AMOUNT
03/25                 100                              1,294.00
03/26                 70099*                           1,262.76
                                                                                                                         Subtotal:                      2,556.76




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured TD Bank, N.A. Equal Housing Lender
21-10503-scc   Doc 24   Filed 06/03/21 Entered 06/03/21 20:18:04   Main Document
                                    Pg 13 of 14
  21-10503-scc               Doc 24          Filed 06/03/21 Entered 06/03/21 20:18:04              Main Document
                                                         Pg 14 of 14

                                                                            STATEMENT OF ACCOUNT


     127 WESTCHESTER SQ RESTAURANT LLC
     DEBTOR IN POSSESSION                                                   Page:                                  3 of 3
                                                                            Statement Period:    Mar 22 2021-Mar 31 2021
                                                                            Cust Ref #:           4385652916-039-T-###
                                                                            Primary Account #:                      2916




DAILY ACCOUNT ACTIVITY
Electronic Payments
POSTING DATE             DESCRIPTION                                                                                    AMOUNT
03/24                    eTransfer Debit, Online Xfer                                                                 13,400.00
                            Transfer to CK 4385652908
03/24                    DEBIT POS, *****04027749286, AUT 032421 DDA PURCHASE                                          1,958.12
                            RESTAURANT DEPOT                    MOUNT VERNON * NY
03/25                    ELECTRONIC PMT-WEB, TD BANK PAYMENT JAVIEL RODRIGUE                                           2,500.00
03/25                    DEBIT POS, *****04027749286, AUT 032521 DDA PURCHASE                                            990.64
                            RESTAURANT DEPOT                    MOUNT VERNON * NY
03/25                    CCD DEBIT, BANKCARD COLL FEES ****00001034055                                                      611.58
03/26                    DEBIT CARD PURCHASE, *****04027749286, AUT 032521 VISA DDA PUR                                     832.13
                            SQ SOUTHEAST ASIA                   BROOKLYN   * NY
03/26                    DEBIT CARD PURCHASE, *****04027749286, AUT 032521 VISA DDA PUR                                     110.90
                            BALDOR SPECIALTY FOODS                HTTPSWWW BALD * NY
03/29                    DEBIT POS, *****04027749286, AUT 032721 DDA PURCHASE                                               608.64
                            RESTAURANT DEPOT                    MOUNT VERNON * NY
03/29                    DEBIT POS, *****04027749286, AUT 032821 DDA PURCHASE                                               497.23
                            RESTAURANT DEPOT                    MOUNT VERNON * NY
03/31                    DEBIT POS, *****04027749286, AUT 033121 DDA PURCHASE                                          1,630.41
                            RESTAURANT DEPOT                    MOUNT VERNON * NY

                                                                                                 Subtotal:            23,139.65
Other Withdrawals
POSTING DATE             DESCRIPTION                                                                                    AMOUNT
03/24                    WIRE     TRANSFER OUTGOING, Adam Torres                                                       2,500.00
03/24                    WIRE     TRANSFER OUTGOING, Adam Torres                                                       2,500.00
03/24                    WIRE     TRANSFER FEE                                                                            30.00
03/24                    WIRE     TRANSFER FEE                                                                            30.00
03/31                    WIRE     TRANSFER OUTGOING, Adam Torres                                                       2,500.00
03/31                    WIRE     TRANSFER FEE                                                                            30.00
                                                                                                 Subtotal:             7,590.00


DAILY BALANCE SUMMARY
DATE                                                BALANCE                       DATE                                 BALANCE
03/22                                                  0.00                       03/26                               62,597.53
03/22                                             90,617.66                       03/29                               61,528.50
03/24                                             70,199.54                       03/30                               85,528.50
03/25                                             64,803.32                       03/31                               86,662.58




Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
Bank Deposits FDIC Insured TD Bank, N.A. Equal Housing Lender
